Exhibit 99.1 CONTACT: Michael P. Dickerson FOR IMMEDIATE RELEASE Vice President of Finance and February 11, 2010 Investor Relations (859) 572-8684 GENERAL CABLE REPORTS FOURTH QUARTER RESULTS ·Revenues of $1,129.0 million; ·Diluted earnings per share before items of $0.24; ·Cash flow from operating activities of $178.9 million, $544.0 million for the full year; ·Early cycle businesses in North America appear to be stabilizing HIGHLAND HEIGHTS, KENTUCKY, February 11, 2010 – General Cable Corporation (NYSE: BGC), one of the most globally diversified industrial companies, reported today revenues and earnings for the fourth quarter ended December 31, 2009. Diluted loss per share for the fourth quarter of 2009 was $0.17. Included in these results were $0.05 per share of net lower of cost or market (LCM) and LIFO inventory accounting related charges, $0.14 per share of non-cash convertible debt interest expense, $0.10 per share loss on the extinguishment of debt, and a one-time $0.12 per share charge related to a change in Mexican tax law. Before the impact of these items, adjusted non-GAAP earnings per share for the fourth quarter of 2009 would have been $0.24. Highlights · Reported revenues above range of management’s guidance, adjusted earnings per share within management’s guidance · Generated $178.9 million of cash flow from operating activities; $544.0 million for the full year · Extended $429.5 million of bond maturities to Fourth Quarter Results Net sales for the fourth quarter of 2009 were $1,129.0 million, a decrease of $367.3 million, or 24.5%, compared to the fourth quarter of 2008 on a metal-adjusted basis.Before the impact of revenues from acquired businesses and $99.4 million related to the favorable impact of changes in foreign currency exchange rates, net sales for the fourth quarter decreased 29.6%. Volume based on metal pounds sold, without the impact of incremental volume from acquired businesses, decreased 7.3% in the fourth quarter of 2009 compared to 2008, and was up 0.2% compared to the third quarter of 2009. Operating income before items was $31.2 million in the fourth quarter of 2009 compared to $76.4 million in the fourth quarter of 2008, a decrease of $45.2 million or 59.2%. The decrease in operating income was principally the result of a significant decline in prices in response to lower overall demand in many of the Company’s end markets and lower capacity utilization, partially offset by lower selling, general and administrative expenses. Inventories were reduced by $130.7 million in the fourth quarter as the Company continued to balance working capital requirements with end market demand. Operating margin before items was 2.8% in the fourth quarter of 2009, a decrease of approximately 230 basis points from the operating margin of 5.1% in the fourth quarter of 2008 on a metal-adjusted basis. -more- GENERAL CABLE REPORTS FOURTH QUARTER RESULTS Page 2 Gregory B. Kenny, President and Chief Executive Officer of General Cable, said, “Our diversified product offering, global reach, and continuous improvement efforts are serving the Company well at a time when factories around the world are running at half-speed. For much of this downturn, earnings have also been pressured by rising metal costs and difficulty passing these higher costs on to customers in a timely manner. Despite these challenges, the Company has continued to generate positive earnings before items and strong cash flow. Two areas of strength during the quarter were Venezuela and France. Our businesses in these countries have benefited from governmental investment in energy infrastructure and grid reinforcement. Spending by electric utilities in the United States however, continues to be a drag on our performance as a result of ineffective government policies, delays in projects to support grid reinforcement and alternative energy generation as well as the impact of lower electricity usage by the industrial base for the last two years. Iberian demand for electric utility and construction products is also down meaningfully.” Liquidity and Convertible Bond Exchange In December of 2009, the Company issued $429.5 million of 4.5% convertible notes due 2029 in exchange for $464.4 million of its 1% convertible notes due 2012.
